IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARGARET REDDY; MOHAN                                    No. 83253
                THALAMARLA; AND MAX GLOBAL,
                INC.,
                Appellants,
                vs.
                                                                          JUN 1 7 202i
                MEDAPPEAL, LLC, AN ILLINOIS
                                                                                     '.1•VIN
                LIMITED LIABILITY COMPANY,
                                                                                            2
                                                                                           -‹*
                Res s ondent.                                                 Ul   EFK



                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order granting summary
                judgment in a tort action. Eighth Judicial District Court, Clark County;
                Adriana Escobar, Judge.'
                            Respondent sued appellants and five other defendants who are
                not parties to this appeal, alleging that the eight defendants conspired to
                defraud respondent. Appellants filed a motion to dismiss, arguing that they
                had no contacts with Nevada and that the district court therefore lacked
                personal jurisdiction over them. The district court denied the motion,
                concluding that appellants were judicially estopped from arguing a lack of
                personal jurisdiction based on a previous lawsuit in Illinois wherein the five
                other defendants successfully moved to dismiss by arguing that they were
                subject to personal jurisdiction in Nevada. Although appellants were not
                parties to the Illinois lawsuit, the district court reasoned that they should
                similarly be judicially estopped because they were in privity with the
                defendants who were parties to that lawsuit. Cf Milton H. Greene Archives,
                Inc. v. Marilyn Monroe LLC, 692 F.3d 983, 996 (9th Cir. 2012) (recognizing


                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.
SUPREME COURT
       OF
   NEVADA


  I .47A
that a party may be judicially estopped when they are in privity with a party
who previously and successfully took a contrary position).
            Respondent then moved for summary judgment on its claims.
In opposition, appellants argued generally that respondent had not
produced sufficient evidence connecting them to the alleged conspiracy, and
they submitted affidavits in which they distanced themselves from two
other defendants, David Weinstein and Kevin Brown. At a hearing, the
district court questioned whether those affidavits were sufficient to create
a genuine issue of material fact in light of the evidence that respondent had
produced showing appellants connection to the alleged conspiracy.         Cf.

Wood v. Safeway, Inc., 121 Nev. 724, 732, 121 P.3d 1026, 1031 (2005)
(observing that a party opposing summary judgment must "do more than
simply show that there is some metaphysical doubt as to the operative facts"
(internal quotation marks ornitted)). Finding counsel's explanation
unpersuasive, the district court granted respondent's motion and held the
eight defendants jointly and severally liable for $225,000.
            Appellants first contend that the district court erroneously
found that they were judicially estopped from arguing a lack of personal
jurisdiction. In this, they note that they were not parties to the Illinois
lawsuit, but they fail to meaningfully address the district court's finding
that they were in privity with the Illinois defendants, one of whom (Vijay
Reddy) is appellant Margaret Reddy's husband and appellant Mohan
Thalamarla's nephew.2 Based on this record, we cannot conclude that the
district court's finding of privity was erroneous. See Catholic Diocese of
Green Bay, Inc. v. John Doe 119, 131 Nev. 246, 249, 349 P.3d 518, 520 (2015)


     Appellant Max Global, Inc., is a company that is owned by Mr.
      2

Thalamarla.


                                     2
(When reviewing a district court's exercise of [personal] jurisdiction, we
review legal issues de novo but defer to the district court's findings of fact if
they are supported by substantial evidence."). Appellants also contend that
respondent should be judicially estopped from asserting claims against
them because respondent did not name them as defendants in the Illinois
lawsuit. We need not consider this argument because appellants did not
raise it below.3 See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d
981, 983 (1981) (recognizing that this court need not consider arguments
raised for the first time on appeal).
              Appellants next contend there are genuine issues of material
fact that preclude summary judgment. In particular, appellants appear to
contend that the following "issues" are material and disputed: (1)
appellants level of involvement with Messrs. Weinstein and Brown, (2) the
definition of a "silent partner," and (3) whether Mrs. Reddy "received any
money from Respondent's contract payments." We are not persuaded.
Appellants' first identified issue ignores their involvement with the other
co-conspirator, Mr. Reddy. Appellants' second identified issue was not
raised in district court, and they do not explain how the definition of this
term, as it was used in Mr. Reddy's examination, would be "materiar to this
case. See Wood, 121 Nev. at 731, 121 P.3d at 1031 ("The substantive law
controls which factual disputes are material and will preclude summary
judgment; other factual disputes are irrelevant."). Relatedly, appellants do
not articulate how their third issue would be "material," given that the
district court observed at the summary judgment hearing that appellants


      3This  is not to suggest that such an argument would be meritorious
in a similar scenario. See generally NOLM, LLC v. Cty. of Clark, 120 Nev.
736, 743, 100 P.3d 658, 663 (2004) (listing factors for when judicial estoppel
may be applicable).

                                        3
                 could still be liable to respondent even if they did not directly profit from
                 respondent's $75,000 payment. Accordingly, based on the argurnents raised
                 on appeal, we are not persuaded that the district court committed reversible
                 error in granting summary judgment. See id. at 729, 121 P.3d at 1029
                 (reviewing de novo the district court's decision to grant summary
                 judgment); see also Senjab v. Alhulaibi, 137 Nev., Adv. Op. 64, 497 P.3d 618,
                 619 (2021) (We will not supply an argument on a party's behalf but review
                 only the issues the parties present.").
                             Appellants next contend that the district court should have
                 dismissed respondent's action because respondent is not licensed in Nevada
                 to transact business. Cf. NRS 86.548(2) (prohibiting any foreign limited-
                 liability company from "transacting business" in Nevada without first
                 registering with the Secretary of State). This argument is without merit,
                 as it ignores NRS 86.5483(1), which provides that "fflor the purposes of NRS
                 86.543 to 86.549, inclusive, the following activities do not constitute
                 transacting business in this State: [m]aintaining, defending or settling any
                 proceeding." Pursuing a legal action appears to fall squarely within this
                 definition, and appellants do not argue otherwise.
                             Appellants raise an array of additional arguments for the first
                 time on appeal, including that previous counsel "abandon[ed] them by not
                 attending an August 20, 2019, hearing. Counsel did, however, attend a
                 previous hearing on August 1, 2019, at which counsel argued the merits of
                 appellant& motion to dismiss. Thus, although the circumstances
                 surrounding counsel's nonappearance are unclear, we are not persuaded
                 that it had an adverse effect on the outcome of appellants case. Appellants'
                 remaining arguments raised for the first time on appeal do not warrant



 SUPREME COURT
          OF
        NEVADA
                                                       4
Io,   1447A
discussion, and we decline to address them further. Old Aztec Mine, 97 Nev.
at 52, 623 P.2d at 983. In light of the foregoing, we
            ORDER the judgment of the district court AFFIRMED.4



                        --1Parragurre
                           9‘    31

                  ,
        A                   J.                                       Sr.J.
Pickering




cc:   Hon. Adriana Escobar, District Judge
      Michael H. Singer, Settlement Judge
      The Wasielewski Law Firm, Ltd.
      The Ball Law Group LLC
      Eighth District Court Clerk




      4The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                        5